Per Curiam.
This was a suit by the appellee* against 'the appellant, to recover damages for the hilling of a horse, by the locomotive and cars of the company, upon the railroad track. The suit was instituted in the Court of Common Pleas, and the complaint alleges neither carelessness on the part of the agents of the company, nor that the road was not properly fenced. A demurrer to the complaint was overruled, and exception taken. Judgment for the plaintiff.
This judgment can not be sustained. The complaint should have shown that the horse was killed through the negligence of the company, or that the railroad was not properly fenced.
The judgment is reversed, with costs, and the cause re manded.